                                                             JS-6
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                       UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13
14   OPEN TEXT, INC., a Delaware           Case No.: 2:19-cv-09216 SB (ASx)
     corporation,
15                                         ORDER GRANTING
16                 Plaintiff,              STIPULATION OF DISMISSAL
                                           WITH PREJUDICE
17        v.
18   NORTHWELL HEALTH, INC., a New
19   York corporation and Does 1 through
     10, inclusive,
20
                   Defendants.
21
22
23
24
25
26
27
28

                                                                         ORDER
 1                                         ORDER
 2         Having read and considered the Stipulation of Dismissal with Prejudice filed
 3   by Plaintiff Open Text, Inc., Defendant Northwell Health, Inc., and Third-Party
 4   Defendant Marcum Technology LLC, the Court orders the same is hereby
 5   GRANTED.
 6         This action is dismissed WITH PREJUDICE, with each party bearing
 7   its own attorneys’ fees, costs, and expenses.
 8         IT IS SO ORDERED.
 9
10
     Date: June 21, 2021
11                                                 The Hon. Stanley Blumenfeld Jr.
                                                 UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                   ORDER
